Citation Nr: 1311238	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972, including service in the Republic of Vietnam from January 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a February 2013 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The competent and probative evidence of record shows a relationship between the Veteran's currently diagnosed bilateral hearing loss and his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may be granted for sensorineural hearing loss if it manifests in service or manifests to a compensable degree within one year of service separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The Veteran's service treatment records do not establish the existence of bilateral hearing loss for VA purposes at any time during his military service.  At the August 1969 examination prior to officer candidate school, pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-10
LEFT
-10
-10
-10
-10
-10

Speech audiometry did not test speech recognition ability percentages.  At the December 1969 examination prior to officer candidate school, pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
*
40
LEFT
10
15
15
*
10

Speech audiometry did not test speech recognition ability percentages.  At the April 1972 service separation examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Arguably, these audiograms are not probative to whether the Veteran had any decease in hearing acuity during service.  Although the August 1969 audiogram reflects no evidence of hearing loss at any threshold, the December 1969 audiogram shows some hearing loss, especially in the right ear at 4000 Hertz.  Thus, it is unclear, as pointed out by the Veteran's representative, how pure tone thresholds at separation in April 1972 could be virtually normal.  

To that end, the Veteran's service personnel records reflect that he spent approximately 26 months serving in the Republic of Vietnam as part of an artillery unit.  Although his Department of Defense Form 214 reflects that his military occupational specialty was intelligence assistant, the Board accepts as credible the Veteran's testimony at his first Board hearing that as part of an artillery unit, he was exposed to loud noise from various types of light artillery, but was not issued hearing protection because he was not specifically assigned to operate those weapons.

There is no post service evidence of record, dated within one year of the Veteran's service separation, showing bilateral hearing loss that manifested to a compensable degree.  38 C.F.R. §§ 3.307, 3.309 (2012).  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

After service, bilateral sensorineural hearing loss was first noted as being diagnosed in an October 2000 private record.  The record, to include the August 2008 and July 2011 VA examinations, as well as private treatment records dated between 2006 and 2008, reflects that the Veteran continued to experience and be treated for increasing degrees of bilateral hearing loss, especially after he underwent chemotherapy treatment for cancer in late 2007 and early 2008.  

Two opinions of record discuss the relationship between the Veteran's hearing loss and his military service.  The August 2008 VA examiner concluded that she could not state an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation due to the inconsistencies between the audiograms contained in the service treatment records.  In July 2011, the same VA examiner concluded that her previous opinion remained unchanged; while the current hearing loss's configuration was consistent with noise exposure, and exceeded the norms for hearing loss due to aging, the inconsistencies of the in-service audiograms made it impossible for her to determine without speculating whether the current hearing loss began as a result of in-service noise exposure.

In light of these opinions, and after review of the record, the Board finds that the evidence supports a grant of service connection.   The record as a whole establishes that the Veteran visited a shooting range between one and four times in the mid-1970s and again in approximately 2008; while his report of the total number of times he did so varies throughout the record, the Board finds his report that he used hearing protection while at the range to be credible.  In comparing the extensive length of time (26 months) wherein the Veteran was exposed to noise in service, without hearing protection, versus the short time (several days) he was exposed to noise at the shooting range with hearing protection, it appears that the noise to which he was exposed in service at least contributed to his overall acoustic trauma history.  Further, to the extent that either the 2008 shooting range visits and/or his recent chemotherapy treatment have affected his current hearing acuity, it is clear from the record that the Veteran's hearing acuity had decreased to the extent that he sought VA benefits as early as 1982, when he first filed a claim for service connection for hearing loss.  This earlier claim supports the Veteran's contention that he had decreased hearing which was noticeable to him long before he sought treatment for it in October 2000.  

Based on the rationale of the July 2011 opinion noting the consistency of the Veteran's loss pattern with noise exposure, the amount and length of his in-service noise exposure as a member of an artillery unit as compared to the infrequent exposure to noise in a recreational capacity after service, and the other factors discussed above, resolving any doubt in the Veteran's favor warrants service connection for bilateral hearing loss. 



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


